DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 11, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tae-EUN JP 2005122677(A).
In Re Claims 1 and 19, Tae EUN teaches a transport control system comprising: 			a plurality of transports (AGV1, AGV2), each of the plurality of transports transporting a carrier (package) with a wafer loaded (contents of package) thereon; (Paragraph 24, 25) and 				a transport control apparatus (10) controlling the plurality of transports and determining one of the plurality of transports as a target transport to which multiple jobs are to be assigned, (Paragraph 25) 	wherein the transport control apparatus determines one of the plurality of transports as the target transport based on at least one of a first element, which is the availability of linkage transporting, and a second element, which is the likelihood of transport congestion.  (Paragraphs 24-37)
In Re Claim 2, Tae EUN teaches wherein if the transport control apparatus determines one of the plurality of transports as the target transport based on the first element, the transport control apparatus determines one of the plurality of transports as the target transport based on whether the multiple jobs are aligned in series on a single path. (Paragraph 24-37)
In Re Claim 3, Tae EUN teaches wherein if the transport control apparatus determines one of the plurality of transports as the target transport based on the first element and the second element, the transport control apparatus determines a first transport, which is one of the plurality of transports that is moving to perform the multiple jobs, as the target transport based on whether there exists a second transport, which is another one of the plurality of transports, on a first moving path of the first transport.
In Re Claim 6, Tae EUN teaches wherein if the transport control apparatus determines one of the plurality of transports as the target transport based on the first element, the transport control apparatus determines a particular transport as the target transport by determining whether the multiple jobs are aligned in series on a traveling path of the particular transport based on traveling paths of the plurality of transports. (Paragraph 24-37)
In Re Claim 7, Tae EUN teaches wherein if the transport control apparatus determines one of the plurality of transports as the target transport based on the second element, the transport control apparatus determines the likelihood of transport congestion based on whether there exists a second transport, which is one of the plurality of transports, on a moving path of a first transport, which is another one of the plurality of transports that is moving to perform the multiple jobs, and determines the first transport as the target transport based on the result of the determination of the likelihood of transport congestion. (Paragraph 24-37)
In Re Claim 11, Tae EUN teaches wherein the transport control apparatus gives weights to the plurality of transports by calculating a distance to be traveled, from a location where the movement of each of the plurality of transports is stopped to a starting location for performing the multiple jobs, and determines whether each of the plurality of transports is suitable as the target transport starting from a transport that is selected first based on the weights. (Paragraphs 25-37)
In Re Claim 14, Tae EUN teaches wherein the transport control apparatus gives a relatively large weight to a transport having a relatively short distance to be traveled. (Paragraphs 25-37)
Allowable Subject Matter
Claim 18 is allowed.
Claims 4, 5, 8-10, 12, 13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Honda et al. and Wada teach transport control systems with multiple transports are assigned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652